Moyer, C.J.,
concurring in part and dissenting in part. In approving the. entry overruling defendants’ motions to dismiss plaintiffs’ amended complaint, I agree with the analysis of the issue regarding plaintiffs’ standing as stated by Justice Holmes and Judge Milligan.
I dissent from the entry approved by the majority that delays our determination of the merits in this matter by requiring further briefing on the issue of the survival of a counterclaim if a complaint or amended complaint is dismissed (which has not occurred here).
*1225All of those, both Democrats and Republicans, who will seek election to the Ohio House of Representatives and the Ohio Senate in the elections to be held this year deserve a timely and expeditious determination of the Ohio constitutional issues presented to this court. The delay already caused and the delay that will be caused by the filing of more briefs, not until January 27, on an issue that is not even relevant in view of our disposition of defendants’ motions to dismiss, will make it very difficult for this court to resolve the issues arising under the Ohio Constitution that are before us prior to the February 20, 1992 filing deadline.
The parties have previously been able to meet expedited briefing schedules in this court and in the federal court in order that Ohio may have an orderly election of its state legislators in 1992. They can certainly continue to comply with such orders.
I would not require further briefing on procedural issues; would set an expedited time schedule for the filing of answers, counterclaims, and briefs; and proceed to exercise our constitutional duty to resolve the state constitutional issues presented in the pleadings.